Citation Nr: 1640206	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  14-07 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim to service connection for a right hip disability, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim to service connection for a left hip disability, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for generalized arthritis.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1978.

This case comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2016, the Veteran presented testimony before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

As a procedural matter, the Board notes that the Veteran submitted additional evidence in July 2016 but the Veteran's attorney specifically waived review of that evidence by the RO.

The issues of entitlement to service connection for a right hip disability, a left hip disability, and generalized arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2007 rating decision, the RO denied the Veteran's original claims of service connection claim for bilateral hip disabilities, and the decision is final.
2.  In a February 2009 rating decision, the RO declined to reopen a service connection claim for a left hip disability, and the decision is final.

3.  The evidence received since the August 2007 RO decision regarding the Veteran's claim for service connection for a right hip disability and the February 2009 RO decision regarding the Veteran's claim for service connection for a left hip disability are not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims, and creates a reasonable possibility of an allowance of his claims.


CONCLUSIONS OF LAW

1.  The August 2007 and February 2009 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for right hip and left hip disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material."  38 U.S.C.A. § 5108.

New and material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant did not appeal the August 2007 rating decision that denied service connection for bilateral hip disabilities or the February 2009 rating decision that declined to reopen the claim of service connection for a left hip disability or submit any additional evidence during the appeal periods.  Those decisions were the last time the appellant's claims were finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the August 2007 and February 2009 rating decisions were final for the right and left hips, respectively.  38 C.F.R. § 20.1100.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

For the claim to service connection for a bilateral hip condition, the evidence of record as of the August 2007 and February 2009 RO decisions included the Veteran's service treatment records (STR) and post-service VA treatment records.  The RO denied the claims because the STRs did not show any evidence of complaints treatment or diagnosis of any hip issues and no nexus to service.

Evidence received since the August 2007 and February 2009 RO decisions include further post-service treatment records, VA and private, a VA examination and an opinion from Dr. M.M.A. dated May 4, 2016.  The physician gave the following opinion: The Veteran "is a patient who has been under my care, initially at the Veterans Administration and subsequently in my practice at Wake Forest Baptist Medical Center for the last ten years.  He has a diagnosis of osteoarthritis of the hips, which appeared at a young age out of proportion to arthritis which is usually seen in a patient at his age.  He does have a history of military service with reports to me of being a paratrooper and I feel strongly that his military service with running and jumping as entailed likely was significant a contributing factor to his current hip condition and I feel that it is at least likely as not that his hip condition developed as a result of his paratrooper service and multiple jumps out of airplanes."

The Board finds that the opinion from Dr. M.M.A. is new evidence, as it was not cumulative or redundant and was not previously considered.  The evidence, especially concerning the etiology of the hip problems and onset were not considered at the last final decisions.  The opinion is also material because it relates to an unestablished fact and supports the Veteran's claim for service connection.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a bilateral hip condition is warranted.  De novo review of the claim is addressed in the remand below.


ORDER

The Veteran's previously denied claim to service connection for a right hip disability is reopened; the appeal is allowed to this extent.

The Veteran's previously denied claim to service connection for a left hip disability is reopened; the appeal is allowed to this extent.


REMAND

A remand is required to obtain a new VA opinion.  There are conflicting opinions in the claims file.  The Veteran has asserted that his hip conditions and arthritis are related to his time training as a paratrooper and performing other physical activities during service.  The first post-service treatment records regarding the hip are dated in 2003 and the Veteran underwent hip replacements in 2007 and 2008.  

The Veteran underwent a VA examination in November 2013.  The examiner diagnosed the Veteran with both a lumbar spine condition and a bilateral hip condition.  The examiner opined that the Veteran's conditions were not related to his time as a paratrooper in service.  The examiner explained that the Veteran had limited exposure to parachuting in military service, which included 3 weeks of training and only 8 jumps.  He sustained no acute injuries.  The Veteran had been out of service several decades and provided no medical records from 1978 to 2001 to deny or confirm problems in this interval.  The examiner also cited to literature showing the rarity of hip injuries after parachuting.

There are also positive opinions in the claims file.  Dr. J.P.L., a physician from a private orthopedics practice, gave the following opinion: The Veteran "had a long history of jumping out of airplanes.  I first saw him on June 8, 2011.  He had some type of hip problem which was probably either avascular necrosis or arthritis that ultimately had a total hip arthroplasty...  His hip problems reportedly began after the multiple landings [while] serving as a paratrooper in the Army.  I was not involved in his care until after he already had multiple operations."

The VA examiner cited several problems with Dr. J.P.L.'s opinion beginning with the characterization of the Veteran having a "long history of jumping out of airplanes."  The examiner also noted that Dr. J.P.L. had not reviewed any of the Veteran's STRs or other treatment records post-service.

The VA examiner also disagreed with Dr. M.M.A.  However, Dr. M.M.A.'s opinion cited in the section above concerning the reopening of the claims for service connection was not of record at the time of the examination.  The earlier records from Dr. M.M.A. did not adequately address the Veteran's service and she did not review the Veteran's prior treatment records.

When comparing Dr. M.M.A.'s 2016 opinion and the 2013 VA examination report, the Board finds inadequacies in both.  Dr. M.M.A.'s opinion is not adequate because it is unclear if she reviewed the Veteran's STRs.  Also, she does not comment on the specific extent of the Veteran's service as a paratrooper.  She only mentions a "history" of being a paratrooper.  Dr. M.M.A. also wrote that the Veteran developed osteoarthritis at a "young age."  However, "young age" was not defined, nor did she specifically state what age she believes the Veteran developed osteoarthritis.  Finally, Dr. M.M.A. did not adequately discuss the Veteran's full history from service until he started seeking treatment for the hips in 2003.

The VA examiner's opinion is not adequate for a couple of reasons.  The examiner did not consider any other aspect of the Veteran's Army service beyond the "8 jumps" from an airplane.  The Veteran testified at the Board hearing that he performed many jumps from a platform that helped lead to his hip problems.  Also, the examiner based the opinion on the fact that the Veteran had not provided any treatment records from 1978 to 2001.  An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  An earlier VA examination from August 2010 is inadequate for the same reason.  Therefore, an opinion that considers the Veteran's contentions should be considered.

Given the conflicting evidence, another VA medical opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any bilateral hip and generalized arthritis conditions.

Based on the examination and review of the record, the examiner is asked to address the following:

Specifically identify any diagnosed hip or arthritis disability.  

For any currently diagnosed hip or arthritis disability, is it at least as likely as not (50 percent or more likelihood) related to the Veteran's active duty, including time as a paratrooper and training to be a paratrooper that involved jumping from a platform.

The examiner should ask the Veteran to provide an history as to the frequency of his in-service parachute jumping.  The examiner should also consider, and discuss as necessary, the May 4, 2016 opinion from Dr. M.M.A.

A complete rationale for must be provided for any opinion.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

2. Then, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


